COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-14-00317-CR
                               NO. 02-14-00318-CR


CLEVON MONTEGO EMERSON III                                      APPELLANT

                                         V.

THE STATE OF TEXAS                                                    STATE


                                      ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY
                 TRIAL COURT NOS. 1297228D, 1302630D

                                      ----------

                          MEMORANDUM OPINION 1

                                      ----------

      Appellant Clevon Montego Emerson III appeals from his convictions for

aggravated robbery with a deadly weapon and burglary of a habitation. We

affirm the trial court’s judgments.

      On October 31, 2012, a grand jury indicted Appellant for aggravated

robbery and burglary of a habitation with the intent to commit a felony, both

      1
       See Tex. R. App. P. 47.4.
occurring on September 11, 2012. See Tex. Penal Code Ann. §§ 29.03(a)(2),

30.02(a)(1) (West 2011). On April 11, 2014, Appellant pleaded guilty to both

offenses without the benefit of a plea-bargain agreement, waived his right to a

jury trial on punishment, and signed judicial confessions admitting that he

committed each act alleged in the indictments. See Tex. Code Crim. Proc. Ann.

art. 26.13 (West Supp. 2014), art. 26.14 (West 2009). Appellant further affirmed

to the trial court that he was pleading guilty voluntarily and because he was

actually guilty of the offenses. A presentence-investigation report was prepared,

and the trial court sentenced Appellant to forty-five years’ confinement for each

offense, to be served concurrently.       See Tex. Code Crim. Proc. Ann. arts.

42.08(a), 42.12, § 9 (West Supp. 2014).

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel, accompanied by a brief in support of that motion. In the

brief, counsel states that in his professional opinion, this appeal is frivolous and

without merit. Counsel’s brief and motion meet the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional

evaluation of the record demonstrating why there are no arguable grounds for

relief. Appellant filed a pro se response to the Anders brief. The State filed a

letter brief and agreed with Appellant’s attorney that the appeal is frivolous.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the grounds that an appeal is frivolous and fulfills the requirements of Anders, we

have a supervisory obligation to undertake an independent examination of the


                                          2
record. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.).

In this evaluation, we consider the record, the arguments raised in the Anders

brief, and any issues Appellant points out in his pro se response. See United

States v. Wagner, 158 F.3d 901, 902 (5th Cir. 1998); In re Schulman,

252 S.W.3d 403, 409 (Tex. Crim. App. 2008). We are not required to address

the merits of each issue Appellant raises in his response because to do so would

deprive Appellant “of the meaningful assistance of counsel.” Bledsoe v. State,

178 S.W.3d 824, 827 (Tex. Crim. App. 2005). Because Appellant entered open

guilty pleas, our independent review of the record for potential error is limited to

jurisdictional defects, the voluntariness of his pleas, any error that is not

independent of the trial court’s judgments and one in which the judgments would

not be supported absent the error, and error occurring after Appellant pleaded

guilty. See Monreal v. State, 99 S.W.3d 615, 620 (Tex. Crim. App. 2003); Faisst

v. State, 98 S.W.3d 226, 226 (Tex. Crim. App. 2003); Anderson v. State,

985 S.W.2d 196, 196–97 (Tex. App.—Fort Worth 1998, pet. ref’d) (op. on reh’g).

      We have carefully reviewed the record, counsel’s brief, Appellant’s pro se

response, and the State’s letter brief. The record clearly shows that Appellant

pleaded guilty to the indictments freely and voluntarily and was given the

appropriate guilty-plea admonishments.       See Tex. Code Crim. Proc. Ann.

art. 26.13.   As part of his guilty pleas, Appellant separately signed judicial

confessions admitting to all elements of the charged offenses, which sufficiently


                                         3
supported the trial court’s findings of guilt. See Ross v. State, 931 S.W.2d 633,

635 (Tex. App.—Dallas 1996, no pet.). Appellant’s sentences were within the

statutory limits for the charged offenses. See Tex. Penal Code Ann. § 12.32

(West 2011). Having found nothing in the record or in Appellant’s response that

might arguably support the appeal, we agree with appellate counsel that this

appeal is frivolous. See Bledsoe, 178 S.W.3d at 827–28; see also Meza v. State,

206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006).            Accordingly, we grant

counsel’s motion to withdraw and affirm the trial court’s judgments. See Penson

v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

                                                 PER CURIAM


PANEL: GABRIEL, DAUPHINOT, and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 28, 2015




                                       4